On petition for writ of certiorari to the United States Court of. Appeals for the Third Circuit. The petition for writ of certiorari. is granted and the case is assigned for oral argument on Tuesday, November 3, 1959, at 11 a. m. AH' briefs must be on file by noon, Monday, November 2, 1959. The injunction issued by the United States District Court for. the Western District of Pennsylvania on October 21, 1959, as modified by the United States Court of Appeals for the Third Circuit on October 22, 1959, is stayed pending the issuance of the judgment of this Court.